DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                PATRICK BOYD,
                                   Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D21-1856

                           [December 22, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 05-015814CF10A.

   Patrick Boyd, Raiford, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Roughton v. State, 185 So. 3d 1207, 1210 (Fla. 2016)
(as to Issue 1); Burgess v. State, 831 So. 2d 137, 142 (Fla. 2002) (as to
Issue 2); see Cadet v. State, 274 So. 3d 1178, 1179–80 (Fla. 3d DCA
2019) (as to Issue 3).

WARNER, MAY and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.